Motion Granted, Appeal Dismissed, and Memorandum Opinion filed October
11, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00260-CR

                       MICHELLE ORDUNA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 450th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-DC-17-904059


                 MEMORANDUM                      OPINION

      Appellant Michelle Orduna has signed and filed a written motion to withdraw
her notice of appeal. See Tex. R. App. P. 42.2. Because this court has not delivered
an opinion, we grant appellant’s motion and dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Christopher, Jamison, and Brown
Do Not Publish – Tex. R. App. P. 47.2(b)